Case 8:20-cv-00489-DOC-KES Document 106 Filed 09/10/21 Page 1 of 5 Page ID #:1835

                                                                                      JS-6
     1                               UNITED STATES DISTRICT COURT
     2                              CENTRAL DISTRICT OF CALIFORNIA
     3
     4     RILLA HUML, an individual,                       CASE NO.: 8:20-cv-00489-DOC-
                                                            KES
     5                       Plaintiff,
     6              v.                                      [Assigned to the Hon. David O.
                                                            Carter]
     7     SERVIS ONE, INC., a Delaware
           corporation, authorized to do business           JOINT JUDGMENT AS TO
     8     California, doing business as BSI                SERVIS ONE, INC. DOING
           FINANCIAL SERVICES;                              BUSINESS AS BSI FINANCIAL
     9                                                      SERVICES, WELLS FARGO
           WILMINGTON SAVINGS FUND
    10     SOCIETY, FSB, a Delaware                         BANK, N.A., S/B/M WACHOVIA
           corporation, doing business, but not             MORTGAGE, FSB F/K/A WORLD
    11     authorized to do business, as                    SAVINGS BANK, FSB, AND
           CHRISTINA TRUST, in California, as               WELLS FARGO BANK SOUTH
    12     Trustee, for BROUGHAM FUND I                     CENTRAL, N.A.
    13     TRUST, an unknown entity, ZIEVE,
           BRODOX & STEELE, LLP, a
    14     California Limited Partnership; WELLS
           FARGO BANK, N.A., S/B/M
    15     WACHOVIA MORTGAGE, FSB
    16     F/K/A WORLD SAVINGS BANK,
           FSB; WELLS FARGO BANK SOUTH
    17     CENTRAL, N.A.; and DOES 1 through
           10, inclusive
    18                   Defendants.
    19
    20
    21
    22             This action was initially filed on April 8, 2019 in the Superior Court of the
    23 State of California for the County of Orange (“State Court”) as Case No. 30-2019-
    24 01062402-CU-OR-CJC.
    25             1.       On January 22, 2020, the State Court sustained demurrers to the First
    26 Amended Complaint without leave to amend as to the following causes of action
    27 against defendant Wells Fargo Bank, N.A., successor by merger with Wells Fargo
    28 Bank Southwest, N.A., f/k/a Wachovia Mortgage, FSB, f/k/a World Savings Bank,

         94000/HR1630/02519478-3                                       CASE NO.: 8:19-CV-00489-DOC-KES
                                                        1                                    JUDGMENT
Case 8:20-cv-00489-DOC-KES Document 106 Filed 09/10/21 Page 2 of 5 Page ID #:1836




     1 FSB and Wells Fargo Bank South Central, N.A. (collectively “Wells Fargo”) that
     2 were alleged in the First Amended Complaint:
     3                  a. Second cause of action for violation of 12 C.F.R. § 1024.17 and
     4                      § 1024.17(f) and (i), violation of Regulation X, misappropriation of
     5                      escrow funds; failure to provide annual escrow disclosure statements
     6                      lender failure to provide annual escrow funds statement; and
     7                  b. Third cause of action for violation of 12 C.F.R. § 1014.14 lender
     8                      failure to prohibit kickbacks and unearned fees.
     9             2.       On March 1, 2020, defendant Servis One, Inc. dba BSI Financial
    10 Services (“BSI”) removed the case to federal court. (Dkt. 1).
    11             3.       On May 18, 2020, the Court granted Wells Fargo’s motion to dismiss
    12 the Second Amended Complaint under Fed. R. Civ. P. 12(b)(6) and dismissed the
    13 following causes of action against Wells Fargo with prejudice (Dkt. 28):
    14                  a. First cause of action for violation of 12 C.F.R. § 1026.39 (for lender
    15                      failure to provide proper mortgage transfer disclosures);
    16                  b. Third cause of action for invalid assignment of the deed of trust;
    17                  c. Fifth cause of action for gross negligence;
    18                  d. Sixth cause of action for negligence; and
    19                  e. Seventh cause of action for an accounting.
    20             4.       On August 7, 2020, the Court granted Wells Fargo’s motion to
    21 dismiss the Third Amended Complaint under Fed. R. Civ. P. 12(b)(6) and
    22 dismissed the following cause of action against Wells Fargo with prejudice (Dkt.
    23 51): Second cause of action for fraud and fraud in the inducement.
    24             5.       On January 29, 2021, the Court granted Wells Fargo’s motion for
    25 judgment on the pleadings and granted BSI’s motion to join Wells Fargo’s motion.
    26 (Dkt. 84). The Court found judgment on the pleadings for Wells Fargo and BSI
    27 and ruled:
    28

         94000/HR1630/02519478-3                                         CASE NO.: 8:19-CV-00489-DOC-KES
                                                         2                                     JUDGMENT
Case 8:20-cv-00489-DOC-KES Document 106 Filed 09/10/21 Page 3 of 5 Page ID #:1837




     1                 a. Wells Fargo is entitled to judgment on the third cause of action
     2                      against Wells Fargo for violation of 12 C.F.R. § 1024.33(c);
     3                 b. BSI is entitled to judgment on the first cause of action against BSI for
     4                      violation of § 1026.39, provision of Regulation X under the Truth in
     5                      Lending Act;
     6                 c. BSI is entitled to judgment on the fourth cause of action against BSI
     7                      for negligence;
     8                 d. BSI is entitled to judgment on the fifth cause of action against BSI for
     9                      an accounting;
    10                 e. BSI is entitled to judgment on the sixth cause of action against BSI for
    11                      violation of Civil Code § 2923.5;
    12                 f. BSI is entitled to judgment on the seventh cause of action against BSI
    13                      for violation of Civil Code § 2923.7;
    14                 g. BSI is entitled to judgment on the eighth cause of action against BSI
    15                      for violation of Civil Code § 2924.11;
    16                 h. BSI is entitled to judgment on the ninth cause of action against BSI
    17                      for breach of the implied covenant of good faith and fair dealing in the
    18                      Loan agreement; and
    19                 i. BSI is entitled to judgment on the tenth cause of action for violations
    20                      of §§ 17200 and 17500 of the California Business & Professions
    21                      Code.
    22             IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
    23             1. Judgment is entered in favor of Wells Fargo and BSI against plaintiff
    24                 Rilla Huml.
    25             2. This action is dismissed with prejudice as to BSI and Wells Fargo.
    26
    27
    28

         94000/HR1630/02519478-3                                        CASE NO.: 8:19-CV-00489-DOC-KES
                                                         3                                    JUDGMENT
Case 8:20-cv-00489-DOC-KES Document 106 Filed 09/10/21 Page 4 of 5 Page ID #:1838




     1                 SO ORDERED.
     2
     3
                            September 10, 2021
     4 DATED:
                                                     HON. DAVID O. CARTER
     5                                               UNITED STATES DISTRICT JUDGE
     6
     7             Pursuant to the Court’s order, this judgment is jointly submitted by:
     8     Dated: February 5, 2021               ANGLIN FLEWELLING & RASMUSSEN LLP
     9
    10                                           By: /s/ Leigh O. Curran
    11                                              Leigh O. Curran
                                                    Attorneys for Defendants WELLS FARGO
    12                                              BANK, N.A., successor by merger with
    13                                              Wells Fargo Bank Southwest, N.A., f/k/a
                                                    Wachovia Mortgage, FSB, f/k/a World
    14                                              Savings Bank, FSB and WELLS FARGO
    15                                              BANK SOUTH CENTRAL, N.A.
    16
    17     Dated: February 5, 2021               BLANK ROME LLP
    18
    19                                           By: /s/ Nicole Bartz Metral
                                                    Cheryl S. Chang
    20                                              Nicole Bartz Metral
    21                                              Jessica McElroy
                                                    Erika Schulz
    22                                              Attorneys for Defendant SERVIS ONE,
    23                                              INC. DBA BSI FINANCIAL SERVICES
    24
    25
    26
    27
    28

         94000/HR1630/02519478-3                                     CASE NO.: 8:19-CV-00489-DOC-KES
                                                        4                                  JUDGMENT
Case 8:20-cv-00489-DOC-KES Document 106 Filed 09/10/21 Page 5 of 5 Page ID #:1839




     1                                CERTIFICATE OF SERVICE
     2 STATE OF CALIFORNIA                     )
                                               ) ss.
     3 COUNTY OF LOS ANGELES                   )
              I am employed in the County of Los Angeles, State of California. I am over
     4 the age of 18 years and not a party to the within action. My business address is 301
       North Lake Avenue, Suite 1100, Pasadena, California 91101-4158.
     5
              On the date below, I served the foregoing document(s) described as: JOINT
     6 [PROPOSED] JUDGMENT AS TO SERVIS ONE, INC. DOING BUSINESS
       AS BSI FINANCIAL SERVICES, WELLS FARGO BANK, N.A., S/B/M
     7 WACHOVIA MORTGAGE, FSB F/K/A WORLD SAVINGS BANK, FSB,
       AND WELLS FARGO BANK SOUTH CENTRAL, N.A. on the interested
     8 parties in this action by placing a true and correct copy enclosed in a sealed
       envelope as follows:
     9
                     Served Electronically Via the Court’s CM/ECF System
    10
    11                   Plaintiff, In Pro Per                  Attorneys for Defendant
                             Rilla Huml                             Servis One Inc.
    12
                             Rilla Huml                             Nicole Metral, Esq.
    13                       25 Medici                            Cheryl S. Chang, Esq.
                       Aliso Viejo, CA 92656                        Christine Lee,Esq.
    14                                                              Erika Schulz, Esq.
                       Tel.: 949-933-7075                            BLANK ROME LLP
    15               Email: dreamlife7@att.net             2029 Century Park East, 6th Floor
                                                                 Los Angeles, CA 90067
    16                                                      Email: chang@blankrome.com
                                                                 eschulz@blankrome.com
    17                                                     Tel.: 424-239-3400 | Fax: 424-239-
                                                                           3434
    18
           Attorneys for Defendant ZBS Law, LLP.
    19
                    Bradford E. Klein, Esq.
    20                  ZBS LAW, LLP.
                 30 Corporate Park, Suite 450
    21                 Irvine, CA 92606
                  Email: bklein@zbslaw.com
    22                Tel: 714-848-7920
                      Fax: 714-908-2615
    23          I declare under penalty of perjury under the laws of the United States of
         America that the foregoing is true and correct. I declare that I am employed in the
    24   office of a member of the Bar of this Court, at whose direction the service was
         made. This declaration is executed in Pasadena, California on February , 2021.
    25
    26                   Carol Leach
                     (Type or Print Name)                            (Signature of Declarant)
    27
    28   94000/HR1630/02519478-3
                                            CERTIFICATE OF SERVICE
